     Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 1 of 9



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MANUEL TZEP CHAVEZ,                             §
JUAN ANGEL TZEP CHAVEZ, and                     §
MIGUEL TEPAZ SAC                                §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              § CIVIL ACTION NO. 4:19-cv-02324
                                                §
SHAHINI CORPORATION,                            §
DBA BROOKLYN PIZZERIA, and                      §
ERINDI, L.L.C.,                                 §
DBA BROOKLYN PIZZERIA                           §
                                                §
                                                §
        Defendants.                             §

                      PLAINTIFFS’ FIRST AMENDED COMPLAINT

     1. This is a suit brought by Manuel Tzep Chavez, Juan Angel Tzep Chavez, and Miguel

Tepaz Sac (“Plaintiffs”) for violations of the overtime provisions of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq. against Shahini Corporation, dba Brooklyn Pizzeria and

Erindi, L.L.C., dba Brooklyn Pizzeria (“Defendants”).        Defendants employed Plaintiffs as

kitchen workers in restaurants doing business as Brooklyn Pizzeria. Plaintiffs Manuel Tzep

Chavez and Miguel Tepaz Sac worked at the restaurant located at 7930 W Grand Parkway S,

Richmond, Texas 77406 (the “Brooklyn Pizzeria – Richmond Location”). Plaintiff Juan Angel

Tzep Chavez worked at the restaurant located at 4717 Highway 6, Missouri City, Texas 77459

(the “Brooklyn Pizzeria – Missouri City Location”). Plaintiffs worked more than 40 hours per

week in most weeks, and often 60 hours per week. Defendants failed to pay Plaintiffs the

overtime premium required by law for the overtime hours they worked each workweek.

Furthermore, Defendant Shahini Corporation fired Plaintiff Juan Angel Tzep Chavez in
     Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 2 of 9



retaliation for his brother Manuel Tzep Chavez filing this FLSA complaint. Plaintiffs seek to

recover their unpaid overtime pay, plus liquidated damages, compensatory damages, interest,

costs, and attorney’s fees as provided by law.

                                         JURISDICTION

   2. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).

   3. The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

and 2202.

                                              VENUE

   4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 216(b).

because Defendants’ principal places of business are in this district and the events giving rise to

the cause of action occurred within this district.

                                             PARTIES

   5. Plaintiff Manuel Tzep Chavez is an individual residing in Harris County, and has

consented to the filing of this action for violations of the FLSA (see Dkt. # 1-2).

   6. Plaintiff Juan Angel Tzep Chavez is an individual residing in Harris County, and has

consented to the filing of this action for violations of the FLSA (see Exhibit A).

   7. Plaintiff Miguel Tepaz Sac is an individual residing in Harris County, and has consented

to the filing of this action for violations of the FLSA (see Exhibit B).

   8. Defendant Shahini Corporation, is a corporation based in Texas. Defendant can be served

through its registered agent, Xhemal Shahini, at 20203 Appaloose Ridge Drive, Humble, TX

77338.




                                                                                                 2
First Amended Complaint
    Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 3 of 9



   9. Defendant Erindi, L.L.C. is a limited liability corporation based in Texas. Defendant can

be served through its registered agent, Xhemal Shahini, at 23 Ember Branch Drive, Missouri

City, TX 77459.

                                              FACTS

               FLSA COVERAGE, EMPLOYEE AND EMPLOYER STATUS

   10. From approximately December 2016 until approximately March 2019, Plaintiff Manuel

Tzep Chavez was employed as a kitchen worker at the Brooklyn Pizzeria – Richmond Location.

   11. From approximately February 2015 until approximately August 2018, and then again

from approximately January 2019 until approximately September 2019, Defendant Shahini

Corporation employed Plaintiff Juan Angel Tzep Chavez as a kitchen worker at the Brooklyn

Pizzeria – Missouri City Location.

   12. From approximately November 2017 until approximately March 2019, Plaintiff Miguel

Tepaz Sac was employed as a kitchen worker at the Brooklyn Pizzeria – Richmond Location.

   13. Upon information and belief, Defendant Shahini Corporation owned the Brooklyn

Pizzeria – Richmond Location until January 2019, at which point ownership of the Brooklyn

Pizzeria – Richmond Location was transferred to Erindi, L.L.C.

   14. Upon information and belief, Defendant Shahini Corporation owned the Brooklyn

Pizzeria – Missouri City Location at all times relevant to this lawsuit.

   15. At all times relevant to this lawsuit, Plaintiffs were “employees” as that term is defined in

29 U.S.C. § 203(e).

   16. During at least some of the relevant time period, Defendant Shahini Corporation was an

employer of all three Plaintiffs, within the meaning of Section 3(d) of the FLSA, 29 U.S.C. §

203(d).



                                                                                                  3
First Amended Complaint
     Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 4 of 9



   17. During at least some of the relevant time period, Defendant Erindi, L.L.C. was an

employer of Plaintiffs Manuel Tzep Chavez and Miguel Tepaz Sac, within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   18. At all times relevant to this lawsuit, Plaintiffs have been employed in an “enterprise

engaged in commerce or in the production of goods for commerce” within the meaning of

Section 3(s)(1)(A) of the FLSA, 29 U.S.C. § 203(s)(1)(A).

   19. At all times relevant to this lawsuit, the Brooklyn Pizzeria – Richmond Location has had

an annual gross volume of sales made or business done of not less than $500,000, exclusive of

excise taxes as the retail level which are separately stated.

   20. At all times relevant to this lawsuit, the Brooklyn Pizzeria – Missouri City Location has

had an annual gross volume of sales made or business done of not less than $500,000, exclusive

of excise taxes as the retail level which are separately stated.

   21. At all times relevant to this lawsuit, the Brooklyn Pizzeria – Richmond Location and the

Brooklyn Pizzeria – Missouri City Location, together with other restaurants operated under a

unified operation or common control, collectively have had an annual gross volume of sales

made or business done of not less than $500,000, exclusive of excise taxes as the retail level

which are separately stated.

   22. At all times relevant to this lawsuit, the Brooklyn Pizzeria – Richmond Location has had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or

produced for commerce, by any person, including food products, and other items regularly sold.

   23. At all times relevant to this lawsuit, the Brooklyn Pizzeria – Missouri City Location has

had employees engaged in commerce or in the production of goods for commerce, or employees



                                                                                                 4
First Amended Complaint
    Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 5 of 9



handling, selling, or otherwise working on goods or materials that have been moved in or

produced for commerce, by any person, including food products, and other items regularly sold.

   24. At all times relevant to this lawsuit, the Brooklyn Pizzeria – Richmond Location and the

Brooklyn Pizzeria – Missouri City Location, together with other restaurants operated under a

unified operation or common control, collectively have had employees engaged in commerce or

in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce, by any person,

including food products, and other items regularly sold.

                                    SUCCESSOR LIABILITY

   25. To the extent Shahini Corporation is unable to provide relief directly by paying any

judgment against it, Plaintiffs plead in the alternative that Erindi, L.L.C. is liable under the

doctrine of successor liability, as a successor entity for the FLSA violations of its predecessor,

Shahini Corporation.

   26. During all times relevant to this action, the restaurant at the Brooklyn Pizzeria –

Richmond Location where Plaintiffs Manuel Tzep Chavez and Miguel Tepaz Sac were employed

was advertised as Brooklyn Pizzeria.

   27. Upon information and belief, Xhemal Shahini is both the President of Shahini

Corporation and the sole owner and Director of Erindi, L.L.C.

   28. The Brooklyn Pizzeria – Richmond Location has had substantial continuity of business

operations since it was acquired by Defendant Erindi, L.L.C. Erindi, L.L.C. continues to use the

same business name, business model, employees, equipment, and facilities as its predecessor.

   29. Upon information and belief, Defendant Erindi, L.L.C. had notice of potential liability

when it acquired the relevant assets because both entities are and at all relevant times have been



                                                                                                 5
First Amended Complaint
     Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 6 of 9



owned and controlled by Xhemal Shahini, and Erindi, L.L.C. continued the same FLSA

violations in the same manner with regard to the same Plaintiffs, Manuel Tzep Chavez and

Miguel Tepaz Sac, as Shahini Corporation.

    30. The overall equities support the imposition of successor liability because, otherwise,

Plaintiffs Manuel Tzep Chavez and Miguel Tepaz Sac would be denied most relief and

Defendant Shahini Corporation would evade responsibility for its illegal pay practices through

corporate reorganization and transfers between the same individual owner with knowledge of the

violations.

                                        FLSA VIOLATIONS

    31. Plaintiffs regularly worked more than forty hours in a workweek for Defendants’

restaurants, often 60 hours per week.

    32. At all times relevant to this lawsuit, Defendants failed to pay Plaintiffs the required time-

and-one-half pay for hours they worked in excess of 40 hours each workweek.

    33. At all times relevant to this lawsuit, Defendants knowingly, willfully, or with reckless

disregard, carried out their illegal pattern or practice of failing to pay overtime compensation due

to Plaintiffs.

    34. At all times relevant to this lawsuit, Defendants failed to maintain complete and accurate

records of Plaintiffs’ hours of work as required by the FLSA.

                                         RETALIATION

    35. This lawsuit was filed on June 28, 2019. (Doc. 1). Plaintiff Manuel Tzep Chavez filed a

return of service for Defendant Shahini Corporation on July 30, 2019, which indicated that the

complaint had been served on July 25, 2019 on an individual at the Brooklyn Pizzeria – Missouri

City Location, who identified themselves as Xhemal Shahini. (Doc. 5).



                                                                                                   6
First Amended Complaint
     Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 7 of 9



    36. Plaintiff Juan Angel Tzep Chavez was fired from the Brooklyn Pizzeria – Missouri City

Location in September 2019. The manager of the Missouri City-Location, Gentian Fraholli,

informed Juan Angel Tzep Chavez that he was fired and stated that it was because of the papers

the boss received about his brother, or words to that effect.

    37. Defendant Shahini Corporation terminated Plaintiff Juan Angel Tzep Chavez because

Plaintiff Manuel Tzep Chavez filed this FLSA lawsuit.

    38. As a result of Shahini Corporation’s violations of the FLSA, Plaintiff Juan Angel Tzep

Chavez has suffered emotional distress, mental and emotional anguish, inconvenience, and

stress.

                          CAUSE OF ACTION (FLSA-OVERTIME)

    39. The above-described actions by Defendants violated Plaintiffs’ overtime pay rights under

the Fair Labor Standards Act, 29 U.S.C. § 207, for which the Plaintiffs are entitled to relief

pursuant to 29 U.S.C. § 216(b).

                        CAUSE OF ACTION (FLSA-RETALIATION)

    40. The above-described actions by Defendant Shahini Corporation constitute illegal

retaliation against Plaintiff Juan Angel Tzep Chavez, under the Fair Labor Standards Act, 29

U.S.C. §215(a)(3), for which Plaintiff Juan Angel Tzep Chavez is entitled to relief pursuant to 29

U.S.C. § 216(b).

                                    PRAYER FOR RELIEF

Wherefore, premises considered, Plaintiffs respectfully request that Defendants be cited to

appear and answer herein, and that upon final hearing, the Court grant Plaintiffs relief as follows:

    a. Declare Defendants in violation of the Fair Labor Standards Act;




                                                                                                  7
First Amended Complaint
    Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 8 of 9



   b. Find that Defendant Erindi, L.L.C. is liable for the FLSA violations of Defendant Shahini

      Corporation as a successor of that Defendant;

   c. Award Plaintiffs their unpaid overtime wages;

   d. Award Plaintiffs liquidated damages in an amount equal to their overtime wages;

   e. Award Plaintiff Juan Angel Tzep Chavez compensatory damages for his emotional

      distress due to Defendant Shahini’s unlawful FLSA retaliation;

   f. Award Plaintiffs reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b);

   g. Award Plaintiffs Pre-Judgment and Post-Judgment interest, as provided by law;

   h. Such other relief as this Court deems just and proper.


                                    Respectfully submitted,




                                                                                              8
First Amended Complaint
    Case 4:19-cv-02324 Document 23-1 Filed on 02/14/20 in TXSD Page 9 of 9



                          By:   EQUAL JUSTICE CENTER

                                /s/ Caitlin Boehne
                                CAITLIN BOEHNE
                                ATTORNEY-IN-CHARGE
                                Texas State Bar No. 24075815
                                Southern District of Texas Federal ID No. 3146004
                                Email: cboehne@equaljusticecenter.org

                                AARON JOHNSON
                                Texas State Bar No. 24056961
                                Pro Hac Vice
                                Email: ajohnson@equaljusticecenter.org

                                EQUAL JUSTICE CENTER
                                510 S. Congress Ave., Suite 206
                                Austin, Texas 78704
                                Tel.: (512) 474-0007 ext-110
                                Fax: (512) 474-0008

                                JORDYN RYSTROM EMMERT
                                Texas State Bar No. 24106381
                                Southern District of Texas Federal ID No. 3150454

                                EQUAL JUSTICE CENTER
                                1922 Common Street
                                Houston, Texas 77009
                                Tel.: (832)322-7889
                                Email: jemmert@equaljusticecenter.org


                                ATTORNEYS FOR PLAINTIFFS




                                                                                    9
First Amended Complaint
